Affirmed and Memorandum Opinion filed November 6, 2012.




                                         In The

                       Fourteenth Court of Appeals

                                   NO. 14-12-00179-CR

                          MELVIN I. ALVARADO, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 338th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1273854


                   MEMORANDUM                      OPINION


       Appellant entered a plea of not guilty to capital murder. He was convicted and
sentenced to mandatory life imprisonment without the possibility of parole. Appellant
filed a timely notice of appeal.

       Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation
of the record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of
the right to examine the appellate record and file a pro se response. See Stafford v. State,
813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than forty-five days
has passed and no pro se response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record.
We are not to address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review.              See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.




                                                 PER CURIAM



Panel consists of Justices Seymore, Boyce, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                             2